DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed  9/9/2021. Claims 1,4-5,8-10,13,18,19,21,23-33 are pending in the application. Claims 1,18, 19 were amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,4-5,8-10,13, 18 ,21 and 25-33   are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite compounds mixtures of compounds in a wide concentration range wherein the volatile compounds are naturally present in plants (essential oils) and have an inherent property of inhibiting or killing bacteria and/or fungal species. This   judicial exception  is not integrated into a practical application because the claims merely recite compounds isolated from a natural material.  According to applicant’s disclosure,   the claimed compounds are synthesized or alternatively isolated from avocado seed (page 20 line 32 through page 21 line 10). Applicant   further   discloses   that   the compounds are  derived from essential oils.  The wide concentration ranges specified do not preclude the occurrence of the binary mixtures in an essential oil in such concentrations. The claimed compounds are analyzed to determine if separating them from surrounding material in the essential oil has resulted in the purified compounds having markedly different characteristics from their naturally occurring counterpart. Based on the  background information, there is no indication that purified compounds have any characteristics (structural, functional, or otherwise) that are different from naturally occurring compounds in essential oils. The claim therefore encompasses compounds that are structurally and functionally identical to naturally occurring compounds in essential oils. Because there is no difference between the claimed and naturally occurring  compounds, the claimed compounds do not have markedly different characteristics from what occurs in nature, and thus the invention in claims  a “product of nature” exception. Accordingly, the claims are directed to an exception. Because the claim does not include any additional features that could add significantly more to the exception,  the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. § 101.  Claim 18 is ineligible because the claim merely states that the mixture of compounds is prepared by inputting in a container.
Response to Arguments
Claim amendments render the previous rejections under 35 USC 112(b) moot. However, upon further consideration, the claimed binary mixtures in amended claim 1 and 18 are not patent eligible subject matter for the reasons provided in the current office action. 
Potentially allowable subject matter
The system in claim 19 would be allowable if narrowed to indicate the perishable goods  that are enabled in the  disclosure. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/           Primary Examiner, Art Unit 1793